DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 11/10/2021.  Claims 1-22 are pending.  Claims 1-22 are rejected. 

Response to Amendments
Applicant’s arguments traversing the prior art rejections are considered, but are moot in view of the new grounds of rejections.


Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Claim 22 recites wherein the processor is further configured to send, via the communication interface to a web crawler, an internet protocol address of the first selected proxy server in response to determining from the response that access to the specified web page was granted.
The published specification discloses that the crawler adapter may provide the requested information to the web crawler and/or may provide the IP address of the proxy server that was able to gain access to the website, and the web crawler may use this IP address to send a new request to the website host [0013].  However, claim 22 recites that it is in response to determining from the response that access to the web page was granted.  The specification does not provide support for this step, in particular how the internet protocol address is sent to the web crawler after determining the from the response that access to the web page is granted.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 8, 9, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev (US Publication No. 20080183889 A1), Barrett (US Publication No. 20180167412 A1) and Wu (US Publication No. 20190394202 A1).
	
Regarding claim 1, Andreev discloses an apparatus for accessing web pages, the apparatus comprising: 
a communication interface; ([0016] and FIG. 1 - a randomizing HTTP proxy server 104) and 
a processor (e.g., CPU 302) communicatively coupled to the communication interface and configured to: ([0035] and FIG. 3)
receive a web crawler request, from the communication interface, to access a specified web page; ([0023]- [0024] and FIG. 1, FIG. 2A- steps 204, 206, 208 – The request to the target website is from the crawling module 102.  Such a request, considered as the claimed web crawler request, is received from the randomizing HTTP proxy server 104, considered as the claimed communication interface.  That is, the randomizing HTTP proxy server 104 forwards the first request via the connection established in step 204 to HTTP proxy computing unit 108.)

send, via the communication interface, a first access request to the first selected proxy server requesting access to the specified web page; ([0024] and FIG. 2, step 206.  In step 210, the request is sent to the selected HTTP proxy computing unit 108.  Since the HTTP proxy computing unit 108 is selected by the randomizing HTTP proxy server 104, the connection to the HTTP proxy computing unit 108 is built via the randomizing HTTP proxy server 104, considered as the claimed communication interface.)
receive, via the communication interface, a response from the selected proxy server corresponding to the first access request; ([0026], [0027], FIG. 2, steps 212, 214, a response is received from the HTTP proxy computing unit 108 via the randomizing HTTP proxy server 104, considered as the claimed communication interface.)
Andreev does not disclose analyze the response from the first selected proxy server for one or more words, one or more phrases, or combination thereof, indicative of access to the specified web page being denied; 
select a second selected proxy server from among the plurality of proxy servers in response to determining from the response that access to the specified web page was denied; and 
send, via the communication interface, a second access request to the second selected proxy server requesting access to the specified web page.

select a second selected proxy server from among the plurality of proxy servers in response to determining from the response that access to the specified web page was denied; and ([0028] – when the attack, that is the request to the website is blocked, a different proxy server is selected.)
send, via the communication interface, a second access request to the second selected proxy server requesting access to the specified web page.  ([0028] – “the attack is resumed almost immediately,”  The resumed attack is considered as the claimed second access request using the different proxy server.)
Andreev and Barret are analogous art because they both relate to preventing detection of an identity of the requester using a plurality of proxy servers.  See Andreev: [0023]- [0027]; Barret: [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev in view of Barret in order to analyze the response from the first selected proxy server 
Andreev and Barret do not disclose analyze the response from the first selected proxy server for one or more words, one or more phrases, or combination thereof, indicative of access to the specified web page being denied
Wu discloses analyze the response (e.g., content of the webpage) from the first selected proxy server (e.g., router) for one or more words, one or more phrases, or combination thereof, indicative of access to the specified web page being denied. ([0027], [0028], [0053] - web crawler searches for keywords on websites and based on the analyzed keywords, blocks access to the web page)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev and Barret in view of Wu in order to analyze the response from the first selected proxy server for one or more words, one or more phrases, or combination thereof, indicative of access to the specified web page being denied.  One of ordinary skill in the art would have been motivated because it would enhance security of a system by allowing a proxy server control allowing 

Regarding claim 6, Andreev discloses wherein to select the first selected proxy server the processor is configured to select randomly from among the plurality of proxy servers.  ([0023] and FIG. 1, FIG. 2A, step 204 -  HTTP proxy computing unit 108 is selected among HTTP Proxy computers 108, 110…112 in step 204 by the randomizing HTTP proxy server 104.)

Regarding claim 8, Andreev, Barret and Wu, in particular, Barret discloses wherein the first request and the second request are configured to request access to all of the specified web page.  ([0028] – repeated requests are made to request access to the target website.)

Regarding claim 9, the reasons for rejections are similar as these for claim 1.  

Regarding claim 14, the reasons for rejections are similar as these for claim 6.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.  

Regarding claim 20, the reasons for rejections are similar as these for claim 6.  




Claims 2, 3, 5, 10, 11, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev, Barret and Wu as applied to claim 1, 9 or 15, and further in view of Tang (US Publication No. 20180041530 A1).

Regarding claim 2, Andreev, Barret and Wu, in particular, Barret discloses wherein the processor is configured to 
However, Andreev, Barret and Wu do not disclose schedule a request requesting access to the specified web page for a later transmission.
In an analogous art, Tang discloses schedule a request requesting access to the specified web page for a later transmission. ([0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev, Barret and Wu in view of Tang in order to schedule a request requesting access to the specified web page for a later transmission.  One of ordinary skill in the art would have been motivated because it would enhance the chance of accessing a target website by the crawler.


Regarding claim 3, Andreev, Barret, Wu and Tang, in particular, Barret discloses wherein the threshold amount of failed access is a threshold number of requests being denied access to the specified web page.  ([0028] discloses continuously request access to the specific web page using one of the proxy servers of the plurality of proxy servers in response to the threshold amount of a single failure of access to the target web site. The threshold number is 1.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Regarding claim 5, Andreev, Barret, Wu and Tang, in particular, Barret discloses wherein to schedule the third request the processor is configured to place the third request in a queue of web page requests. ([0028] – “the attack is resumed almost immediately,”  This implies that the request to the target website is repeated multiple times.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Regarding claim 10, the reasons for rejections are similar as these for claim 2. 

Regarding claim 11, the reasons for rejections are similar as these for claim 3.

Regarding claim 13, the reasons for rejections are similar as these for claim 5.  

Regarding claim 17, the reasons for rejections are similar as these for claim 2.  

Regarding claim 18, Andreev, Barret, Wu and Tang, in particular, Barret discloses wherein the threshold amount of failed access is a threshold number of requests being denied access to the specified web page or a threshold amount of time since the first access request is sent.  ([0028] discloses continuously request access to the specific web page using one of the proxy servers of the plurality of proxy servers in response to the threshold amount of a single failure of access to the target web site. The threshold number is 1.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.

Regarding claim 19, the reasons for rejections are similar as these for claim 5.  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev, Barret, Wu and Tang as applied to claim 2 or 10, and further in view of Liu (US Publication No. 20140222974 A1).

Regarding claim 4, Andreev, Barret, Wu and Tang do not disclose wherein the threshold amount of failed access is a threshold amount of time since the first access request is sent.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev, Barret, Wu and Tang in view of Liu such that the threshold amount of failed access is a threshold amount of time since the first access request is sent.  One of ordinary skill in the art would have been motivated because it would enhance user experience in accessing Internet.

Regarding claim 12, the reasons for rejections are similar as these for claim 4.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev, Barret, and Wu as applied to claim 1 or 15, and further in view of Vignali (USPN 10567541 B2).

As for claims 7 and 16, Andreev, Barret, and Wu fail to disclose wherein the processor is configured to establish persistent connections to the web crawler and the plurality of proxy servers via the communication interface such that the apparatus will be connected to the second selected proxy server before the processor selects the second selected proxy server from among the plurality of proxy servers.
However, Vignali teaches wherein the processor is configured to establish persistent connections to the web crawler and the plurality of proxy servers via the communication interface such that the apparatus will be connected to the second selected proxy server before the processor selects the second selected proxy server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev, Barret, and Wu in view of Vignali such that the processor is configured to establish persistent connections to the web crawler and the plurality of proxy servers. One of ordinary skill in the art would have been motivated because persistent connections include reduced network congestion, latency and CPU and memory usage due to the lower number of connections.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Andreev, Barret and Wu as applied to claim 1 and further in view of Wu ‘863 (US Publication No. 20150120863 A1).

Regarding claim 21, Andreev, Barret and Wu do not disclose wherein the processor is configured to select the second selected proxy server in accordance with one or more criteria regarding repeat selection of the second selected proxy server.  
Wu ‘863 discloses wherein the processor is configured to select the second selected proxy server in accordance with one or more criteria regarding repeat selection of the second selected proxy server.  ([0059] discloses “that the proxy network device cannot be selected based on the number of other hidden network devices being serviced.”  The number of other hidden network devices being serviced is considered as repeating selection of the second selected proxy server.”)
.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451